Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1853 Filed 02/09/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ERVIN BERONCO SMITH,
                                                   Criminal Case No. 15-20394-3
              Defendant,
                                                   SENIOR U.S. DISTRICT JUDGE
                  v.                               ARTHUR J. TARNOW

 UNITED STATES OF AMERICA,                         U.S. MAGISTRATE JUDGE
                                                   R. STEVEN WHALEN
               Plaintiff.
                                      /

     ORDER GRANTING DEFENDANT’S MOTION TO REDUCE SENTENCE [220]

       On November 13, 2020, Ervin Smith filed a pro se Motion to Reduce Sentence

 [220] asking this Court for his immediate compassionate release under 18 U.S.C. §

 3582(c)(1)(A)(i) from Federal Correctional Institute (FCI) Beckley due to the

 COVID-19 pandemic. On December 4, 2020, the Government filed a Response

 [221] in opposition. Smith filed a Supplemental Brief [226] on December 18, 2020.

 The Government filed a Supplemental Brief [228] on December 21, 2020. The Court

 held a hearing on the motion on December 23, 2020. For the reasons stated below,

 and on the record, the Court GRANTS Smith’s Motion to Reduce Sentence [220].

                             FACTUAL BACKGROUND

                a. Personal Information

       Smith is the third of fourteen children born to his mother who died in 2006.

 (PSR ¶ 56). His mother worked occasionally, and his family was financially
                                    Page 1 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1854 Filed 02/09/21 Page 2 of 13




 supported by the Department of Social Services. (Id.). At age 10, Smith was placed

 in foster care for almost one year. (Id.). Afterwards, Smith and two of his siblings

 resided with his maternal grandmother while many of his siblings remained in foster

 care. (Id.). Smith has had sporadic contact with his father who now resides in

 Highland Park, Michigan. (Id.). He is close to his siblings, most of whom reside in

 Michigan. (Id. ¶ 57). Smith dropped out of high school after the tenth grade. (Id. ¶

 64). At age 17, he began experimenting with drugs and alcohol. (Id. ¶ 63).

       Smith has five children ranging in ages from approximately seven to twenty.

 (Id. ¶ 58). His two oldest children are now in college. (ECF No. 226-6,

 PageID.1691). The rest live with their respective mothers in Redford, Detroit, and

 Jackson. (PSR ¶ 58). From 2006 up until his arrest, Smith was employed by

 Worldwide Truck Sales as a truck driver, yardman, and mechanic. (Id. ¶ 67). His

 employer wrote to the Court that there is a job waiting for Smith upon his release.

 (ECF No. 226-13, PageID. 1707).

                 b. Offense Conduct

       Smith was a courier in a drug trafficking organization in Detroit. (PSR ¶ 14).

 On June 13, 2015, FBI Agents attempted to effectuate a traffic stop of Smith after

 watching him participate in a suspected drug deal of one or two kilograms of heroin.

 (Id. ¶ 21). Smith did not pull over and lead the police in a chase while throwing

 heroin out of the window. (Id.). He was arrested later that day, found to be in

                                      Page 2 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1855 Filed 02/09/21 Page 3 of 13




 possession of almost one kilogram of heroin, and detained. (Id. ¶ 5, 22). On June 12,

 2017, Smith pled guilty to Conspiracy to Distribute Controlled Substances, in

 violation of § 21 U.S.C. 841(b)(1)(B) and 846, and Possession With Intent to

 Distribute Heroin, in violation of § 21 U.S.C. 841(b)(1)(B) 841(a)(1). He was

 sentenced to 120 months of imprisonment on November 20, 2017. (ECF No. 192).

 Smith remained in detention through sentencing and has cumulatively spent five-

 and-one-half years incarcerated. (PSR ¶ 12).

                    c. Prison Record

        During his incarceration, Smith has not received any disciplinary citations.

 (ECF No. 227-6, PageID.1848). Despite this, the Bureau of Prison (BOP) has given

 him a “medium” PATTERN score rating for recidivism. (ECF No. 227-5,

 PageID.1846)1. According to the Probation Department, Smith has completed the

 Bureau of Prison’s Residential Drug Abuse Program (RDAP), which makes him

 eligible for early release in June of 2022. Smith has also participated in a number of



 1
   The Court notes that this assessment tool is not infallible. Several experts have cautioned that “a
 number of key assumptions and policy choices made in the design of [the PATTERN] tool [are]
 not verifiable or inadequately supported.” Brandon L. Garrett & Megan Stevenson, Open Risk
 Assessment, 38 BEHAV. SCIS. & L. 279, 280 (2020); see also P’SHIP ON AI, ALGORITHMIC
 RISK ASSESSMENT AND COVID-19: WHY PATTERNSHOULD NOT BE USED 2 (2020),
 https://www.partnershiponai.org/wp-content/uploads/2020/04/Why-PATTERN-Should-Not-Be-
 Used.pdf [https://perma.cc/2LNP-QXM9] (explaining that “PATTERN was not developed with
 the intent of informing anything akin to COVID-era decisions, nor was it validated on data that
 reflects the present social and economic landscape”). Indeed, “due to both demographic
 differences between the Black and White federal inmate populations and racial bias in the data
 used to develop, validate, and score the tool, the . . . use of PATTERN is likely to contribute to
 significant unjustified racial disparities.” Id.
                                            Page 3 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1856 Filed 02/09/21 Page 4 of 13




 reentry programs and courses such as employment skills, General Educational

 Development (GED), and personal budgeting. (ECF No. 227-4, PageID.1843).

                  d. Medical Condition

          Smith is 47 years old. (ECF No. 227-1, PageID.1803). His medical records

 indicate that at 5’6” and 271 pounds, he is obese with a BMI of 37. (Id. at 1711). He

 additionally suffers from type 2 diabetes, hypertension, and has a history of smoking.

 (Id.). Smith recently contracted COVID-19 while on lockdown with his cellmate.

 (Id. at 1803). He experienced mild symptoms but was largely asymptomatic. (Id. at

 1773).

                  e. Administrative Remedies

       Smith submitted a written request to the warden of FCI Beckley on October

 14, 2020 asking for compassionate release. (ECF No. 227-2). The warden denied the

 request on November 5, 2020. (ECF No. 227-3).

                                         ANALYSIS


 The compassionate release statute states the following in relevant part.

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
           upon motion of the defendant after the defendant has fully
           exhausted all administrative rights to appeal a failure of the Bureau
           of Prisons to bring a motion on the defendant's behalf or the lapse
           of 30 days from the receipt of such a request by the warden of the
           defendant's facility, whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of probation or supervised
           release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after

                                      Page 4 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1857 Filed 02/09/21 Page 5 of 13




             considering the factors set forth in section 3553(a) to the extent that
             they are applicable, if it finds that—

             (i)   extraordinary and compelling reasons warrant such a
                   reduction.

 18 U.S.C.A. § 3582(c)(1).

   I.   Exhaustion of Administrative Remedies

        Before a prisoner can move for compassionate release under 18 U.S.C. §

 3582(c)(1)(A), “[t]hey must ‘fully exhaust[ ] all administrative rights’ or . . . wait

 for 30 days after the warden's ‘receipt of [their] request.’” United States v. Alam, 960

 F.3d 831, 833 (6th Cir. 2020). Smith made a compassionate release request on

 October 14, 2020 and was denied on November 5, 2020. (ECF No. 227-2); (ECF

 No. 227-3). There is therefore no dispute that he has exhausted his administrative

 remedies.

  II.   Extraordinary and Compelling Reasons for Release

        Under United States v. Jones, because Smith has properly exhausted his

 administrative remedies, the Court must proceed through the following three-step

 inquiry:

        At step one, a court must “find[]” whether “extraordinary and
        compelling reasons warrant” a sentence reduction. 18 U.S.C. §
        3582(c)(1)(A)(i). At step two, a court must “find[]” whether “such a
        reduction is consistent with applicable policy statements issued by the
        Sentencing Commission.” Id. § 3582(c)(1)(A) (emphasis added). . . . At
        step three, “§ 3582(c)[(1)(A)] instructs a court to consider any
        applicable § 3553(a) factors and determine whether, in its discretion,
        the reduction authorized by [steps one and two] is warranted in whole
                                        Page 5 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1858 Filed 02/09/21 Page 6 of 13




       or in part under the particular circumstances of the case.” [Dillon v.
       United States, 560 U.S. 817, 827 (2010).]

 United States v. Jones, No. 20-3701, 980 F.3d 1098, 1107-08 (6th Cir. 2020) (first

 four alterations in original) (footnotes omitted). And where, as here, there is no

 “applicable” policy statement, “district courts have discretion to define

 ‘extraordinary and compelling’ on their own initiative.” United States v. Elias, No.

 20-3654, 2021 U.S. App. LEXIS 251, at *6 (6th Cir. Jan. 6, 2021) (citing Jones, 980

 F.3d at 1111; United States v. Ruffin, 978 F.3d 1000, 1007 (2020)) (“in the absence

 of an applicable policy statement for inmate-filed compassionate-release motions,

 district courts have discretion to define ‘extraordinary and compelling’ on their own

 initiative.”). Here, the Court finds that the risk posed to Smith by his medical

 conditions and the spread of COVID-19 at FCI Beckley constitute extraordinary and

 compelling reasons for compassionate release.

       Smith has type 2 diabetes, a BMI of 37, and a history of smoking. (ECF No.

 227-1, PageID.1711, 1782). The Center for Disease Control and Prevention has

 recognized that all three of these conditions increase a person’s risk of severe illness

 from COVID-19. People with certain Medical Conditions, CENTERS FOR DISEASE

 CONTROL    AND    PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-

 extra-precautions/people-with-medical-conditions.html        [https://perma.cc/NZH6-

 5RCL] (last visited January 24, 2021). In addition, the fact that Smith suffers from

 multiple conditions further exacerbates his risk of death or serious illness. See Wei-
                                       Page 6 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1859 Filed 02/09/21 Page 7 of 13




 jie Guan et al., Comorbidity and its impact on 1590 patients with COVID-19 in

 China: a nationwide analysis, 55 EUROPEAN RESPIRATORY J. (2020) (finding that

 “[a] greater number of comorbidities also correlated with poorer clinical

 outcomes.”).

       Furthermore, the Court has serious concern for Smith’s health and safety in

 FCI Beckley. 293 inmates and staff at FCI Beckley have contracted and recovered

 from COVID-19, while eight currently have the virus. COVID-19 Cases, Federal

 Bureau of Prisons, https://www.bop.gov/coronavirus/ [https://perma.cc/2MXS-

 TZRW] (last visited February 2, 2021). The prison currently houses 1,476 inmates

 and officials have completed tests for 683 inmates, less than half of the population.

 FCI            Beckley,         FED.            BUREAU           OF            PRISONS,

 https://www.bop.gov/locations/institutions/bec/       [https://perma.cc/4EQD-GVD9]

 (last visited February 2, 2021); COVID-19 Cases, FED. BUREAU             OF    PRISONS,

 https://www.bop.gov/coronavirus/ [https://perma.cc/2MXS-TZRW] (last visited

 February 2, 2021). Although the vaccine is now available to BOP facilities, doses

 are first being offered to full time staff and only the remaining doses are provided to

 inmates based on priority of need. COVID-19 Cases, FED. BUREAU            OF   PRISONS,

 https://www.bop.gov/coronavirus/ [https://perma.cc/2MXS-TZRW] (last visited

 February 2, 2021).




                                        Page 7 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1860 Filed 02/09/21 Page 8 of 13




        Due to the virus’ rapid spread through the prison, FCI Beckley has been on

 lockdown since November 2020. (ECF No. 226, PageID.1627). Smith spends all day

 in a six feet wide cell with his cellmate, with little to no access to sanitizing products.

 (Id.). Unsurprisingly, in such conditions, both Smith and his cellmate contracted

 COVID-19. (ECF No. 227-1, PageID.1803). Although he was largely asymptomatic,

 if re-infected, Smith is at risk of suffering from severe symptoms the second time

 around. (Id. at 1773); (ECF No. 226-3, PageID.1650 (a declaration of Dr. Tara

 Vijayan, an infectious disease physician)). Dr. Vijayan notes the following:

       Even if a person recovered from a first infection with the virus that does
       not mean that they will recover from a subsequent infection. An
       individual could survive a first infection and die from a subsequent
       infection. Likewise, people who had a mild or asymptomatic disease
       course the first time around very well may not have a mild or
       asymptomatic disease course with subsequent reinfection . . . Studies
       suggest that individuals who previously had severe cases have a
       stronger and longer-lasting immunity to SARS-CoV-2 infection than
       individuals who had a milder illness.

 (Id. at 1652). Moreover, individuals “who are housed in prisons and jails are likely

 to be re-exposed to the virus because of the unique features of the environment,

 including congregate living and antiquated or poor ventilation, and because there is

 already widespread infection in these facilities.” (Id. at 1652-53). Continuing to

 incarcerate Smith under such conditions while the virus runs rampant is a potentially

 deadly decision. See Beth Schwartzapfel et. al, 1 in 5 Prisoners in the US Has Had

 COVID-19,       1,700      Have      Died,     AP      News      (Dec.      18,    2020),

                                        Page 8 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1861 Filed 02/09/21 Page 9 of 13




 https://apnews.com/article/pandemics-race-and-ethnicity-prisons-united-states-

 coronavirus-pandemic-0bef0673013aa579551db5ad61b885e0                  (reporting     that

 although one in every five state and federal prisoners have tested positive for the

 coronavirus, “[t]hat number is a vast undercount,” and that many infected prisoners

 become sicker than they need to be due to inadequate care). Accordingly, the Court

 finds that the virus’ risk to Smith’s health in prison is an extraordinary and

 compelling reason for his release.

 III.   Section 3553(a) Factors

        At the last step, the Court must consider whether any applicable 18 U.S.C. §

 3553(a) factors warrant a sentence reduction. “[T]he deferential abuse-of-discretion

 standard requires district courts to supply specific factual reasons for their

 compassionate release decisions.” Jones, 980 F.3d at 1101-02. However, “‘as long

 as the record as a whole demonstrates that the pertinent factors were taken into

 account by the district court[,]’ a district judge need not ‘specifically articulat[e]’ its

 analysis of every single § 3553(a) factor.” Id. at 1114 (quoting United States v.

 Curry, 606 F.3d 323, 330 (6th Cir. 2010)). The § 3553(a) factors are as follows:


         (a) Factors to be considered in imposing a sentence.--The court shall
        impose a sentence sufficient, but not greater than necessary, to comply
        with the purposes set forth in paragraph (2) of this subsection. The court,
        in determining the particular sentence to be imposed, shall consider--
        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;
        (2) the need for the sentence imposed--

                                        Page 9 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1862 Filed 02/09/21 Page 10 of 13




       (A) to reflect the seriousness of the offense, to promote respect for the law,
       and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective
       manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
       (A) the applicable category of offense committed by the applicable
       category of defendant as set forth in the guidelines—
       [. . .]
       (5) any pertinent policy statement—
       [. . .]
       (6) the need to avoid unwarranted sentence disparities among defendants
       with similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

 18 U.S.C.A. § 3553. Smith’s crimes were serious, but the quality of his time in

 prison has shown that he has the educational and correctional tools to live a life

 apart from crime.

       While in prison, Smith participated in over 600 hours of educational and

 rehabilitative programming, including: employment skills, culinary skills,

 commercial driving, and reentry. (ECF No. 227-4). Smith also finished the

 coursework to obtain his GED degree and completed BOP’s Residential Drug

 Program, which studies show reduces relapse and recidivism amongst its

 participants. (Id.); Substance Abuse Treatment, Federal Bureau of Prisons,

 https://www.bop.gov/inmates/custody_and_care/substance_abuse_treatment.jsp

 [https://perma.cc/JCZ8-DJUT] (last visited February 5, 2021). Additionally, despite

                                      Page 10 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1863 Filed 02/09/21 Page 11 of 13




 the Government’s concerns, the Court finds that due to his spotless disciplinary

 history, Smith has shown that he is willing and able to both stay out of trouble and

 follow state and local COVID-19 restrictions, especially in light of his vulnerable

 health condition. (ECF No. 227-6, PageID.1848).

        The Court has received several letters from Smith’s family, including his

 siblings and his two oldest children. (ECF No. 227-6); (ECF No. 227-7); (ECF

 No. 227-8); (ECF No. 227-9); (ECF No. 227-10); (ECF No. 227-11); (ECF No.

 227-12). The letters indicate that Smith has taken responsibility for and learned

 from his mistakes, has “changed for the better” since entering prison, and is

 looking forward to maintaining employment and spending more time with his

 children upon his release. (Id.). Smith’s family is ready and willing to help him

 with the transition.

        In addition, several of Smith’s co-defendants, including the leader and the

 supplier of the organization have already been released from their sentences.

 (ECF     No.    218);   Find    an    inmate,    FED.   BUREAU     OF   PRISONS,

 https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results

 [https://perma.cc/9M6D-HWE8] (last visited February 5, 2021). Therefore,

 releasing Smith would avoid an unwarranted sentencing disparity. See United

 States v. Alexander, No. 1:04 CR 529, 2020 U.S. Dist. LEXIS 198264, at *10




                                      Page 11 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1864 Filed 02/09/21 Page 12 of 13




 (N.D. Ohio Oct. 26, 2020) (finding that sentence disparity indicates that the

 defendant has served “an adequate punishment for his crimes.”).

       Smith has also presented the Court with an appropriate reentry plan. Upon

 release, he plans to live in a family friend’s home, which the probation department

 has determined is a suitable placement. In addition, Smith’s prior employer writes

 to the Court that Smith “is a good worker,” “hard to replace” and that he has a job

 waiting for him when he is released. (ECF No. 226-13, PageID.1707).

       Finally, the minimal potential danger to the community that Smith poses is

 mitigated by the amount of time he has served and his family support. The Court’s

 original sentence, while appropriate, was never intended to be a death sentence. The

 potential danger of Smith’s medical conditions outweighs any marginal benefit he

 would receive from finishing his remaining one year and four months in prison in

 midst of a pandemic. Compassionate release is therefore in line with the § 3553(a)

 factors.

                                       CONCLUSION

       IT IS ORDERED that Defendant’s Motion to Reduce Sentence [220] is

 GRANTED.

       IT IS FURTHER ORDERED that the BOP officials at FCI Beckley shall

 immediately release ERVIN BERONCO SMITH (303580-039).




                                     Page 12 of 13
Case 2:15-cr-20394-AJT-RSW ECF No. 229, PageID.1865 Filed 02/09/21 Page 13 of 13




       IT IS FURTHER ORDERED that upon his release, Smith will begin his 96-

 month term of SUPERVISED RELEASE, as outlined by the November 21, 2017

 Judgment. (ECF No. 192).

             SO ORDERED.



                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: February 9, 2021             Senior United States District Judge




                                  Page 13 of 13
